DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-26 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the determined length" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the determined length" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asp et al. [US 20190179276] in view of Ferri et al. [US 20140233160] and Weinold [US 5010445].
As to claim 21. Asp discloses A circuit breaker comprising: 
a plurality of contact components, DIP switch 718 [fig. 7A, 0102], wherein an activation of a combination of the plurality of contact components 
(i) is based on one or more of the contact components in the plurality of contact components being in contact with one or more pegs coupled to a load center, [0111] 8 dip switches used to provide a unique eight-bit address; wherein a DIP switch is comprised of a plurality of switches made in the form of a peg that can be switched to an ON or OFF position to indicate the address thought the contact components, and 
a base, [0086] a circuit breaker device 620, coupled to the plurality of contact components, [fig. 7A, 0102] the circuit breaker device is coupled to the DIP switch 718 for providing an 8-bit address.
Asp fails to disclose wherein the contact components (ii) indicates a location of the circuit breaker within the load center; and the base comprising a guiding channel configured to receive the one or more pegs, wherein a first contact component of the plurality of contact components is disposed within the guiding channel.
Ferri teaches a load center with position sensing circuits wherein the system implements an address for each circuit breaker that indicates the position of the breaker within the load center, [0034].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Asp with that of Ferri to have the DIP switches used for providing a unique address to each circuit breaker in the panel can be used to further indicate the position of the circuit breaker within the panel so that the plurality of devices assigned to the circuit breaker can be assigned based on the unique electrical parameter for the breaker position, as indicated in Ferri [0008].
The combination of Asp and Ferri fails to disclose wherein the base comprising a guiding channel configured to receive the one or more pegs, wherein a first contact component of the plurality of contact components is disposed within the guiding channel.
Weinold teaches a DIP switch having electrical contact pads 28 inside a housing 12 and a guiding channel with the pegs 11, [fig. 2A, 5E]; wherein each switch is a manually operated switch contact, [claim 1].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Asp and Ferri with that of Weinold so that DIP switch of Asp can be implemented with a widely available packaging.

As to claim 22. Asp discloses The circuit breaker of claim 21, wherein the one or more pegs are coupled to an addressing adapter, [0111] the DIP switch is used to provide an 8-bit address to the circuit breaker which requires an addressing adapter.
Asp fails to disclose that the adapter is configured to attach to the load center.
Ferri teaches a load center with position sensing circuits wherein the system implements an address for each circuit breaker that indicates the position of the breaker within the load center, [0034] using a position sensing circuit 120 coupled to the load center, [fig. 1, 0031].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Asp with that of Ferri to have the DIP switches used for providing a unique address to each circuit breaker in the panel can be used to further indicate the position of the circuit breaker within the panel so that the plurality of devices assigned to the circuit breaker can be assigned based on the unique electrical parameter for the breaker position, as indicated in Ferri [0008].

As to claim 26. Asp discloses A load center comprising a plurality of circuit breakers, wherein each of the plurality of circuit breakers comprises a circuit breaker according to claim 21, [fig. 6A, 6B, 0087, 0088] smart circuit breakers 622-628.

Allowable Subject Matter
Claims 1-20 are allowed.



















Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688